Citation Nr: 1702129	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ovarian cancer, to include as secondary to exposure to paint fumes and/or asbestos.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization over 21 days for ovarian cancer in 2008-2009.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for ovarian cancer in 2008-2009.

4.  Entitlement to a disability rating greater than 30 percent prior to December 1, 2011, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable disability rating prior to June 11, 2015, and to a disability rating greater than 30 percent thereafter, for headaches (previously characterized as tension headaches).

6.  Whether a rating reduction from 40 percent to 20 percent effective December 16, 2011, for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine) was proper.

7.  Entitlement to a disability rating greater than 40 percent prior to December 16, 2011, greater than 20 percent prior to June 11, 2015, and greater than 40 percent thereafter, for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine).

8.  Entitlement to a disability rating greater than 10 percent prior to December 16, 2011, greater than 20 percent prior to June 11, 2015, and greater than 40 percent thereafter, for left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma., which granted, in pertinent part, the Veteran's claim for a disability rating greater than 10 percent for PTSD, assigning a 30 percent rating effective February 20, 2009, and denied, in pertinent part, the Veteran's claims of service connection for ovarian cancer, entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization over 21 days for ovarian cancer in 2008-2009 ("paragraph 29 benefits claim"), entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for ovarian cancer in 2008-2009 ("paragraph 30 benefits claim"), entitlement to a disability rating greater than 40 percent for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (which was characterized as degenerative joint disease of the lumbar spine), entitlement to a compensable disability rating for headaches (which were characterized as tension headaches), and entitlement to a disability rating greater than 10 percent for left leg sciatica (which was characterized as left leg (hip) sciatica).  

In a September 2013 rating decision, the RO assigned a higher 50 percent rating effective December 1, 2011, for the Veteran's service-connected PTSD, a higher 20 percent rating effective December 16, 2011, for the Veteran's service-connected left leg sciatica, and reduced the disability rating to 20 percent effective December 16, 2011, for the Veteran's service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease.

A videoconference Board hearing was held at the RO in April 2014 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In a December 2015 rating decision, the RO assigned, in pertinent part, a higher 30 percent rating effective June 11, 2015, for the Veteran's service-connected headaches (which were characterized as migraine headaches), a higher 40 percent rating effective June 11, 2015, for the Veteran's service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, and a higher 40 percent rating effective June 11, 2015, for the Veteran's service-connected left leg sciatica.  Having reviewed the record evidence, the Board finds that the Veteran's currently appealed increased rating claims should be characterized as stated on the title page of this decision.

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer.  Although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent, the unpublished single-judge memorandum decision of the Court in Green can be considered persuasive authority in this appeal.  

The Board next observes that the RO adjudicated a rating reduction claim as part of the Veteran's currently appealed increased rating claim for a service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease; the Court's decision in Green suggests that this was incorrect.  The Veteran reasonably believes that her increased rating claim includes a rating reduction claim for her service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).  Thus, the claims involving a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, should be characterized as stated on the title page of this decision.

In an April 2016 rating decision, the RO granted a claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective December 1, 2011.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a disability rating greater than 40 percent prior to December 16, 2011, and greater than 40 percent thereafter, for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine), whether a rating reduction from 40 percent to 20 percent effective December 16, 2011, for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine) was proper, and entitlement to a disability rating greater than 10 percent prior to December 16, 2011, greater than 20 percent prior to June 11, 2015, and greater than 40 percent thereafter, for left leg sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence supports finding that the Veteran likely was exposed to paint fumes but not asbestos while on active service.

2.  The record evidence shows that the Veteran's ovarian cancer was treated successfully with chemotherapy in 2008-2009, has not reoccurred, and is not related to active service or any incident of service.

3.  The Veteran has reported that she was diagnosed as having ovarian cancer in October 2008 and immediately began a course of chemotherapy treatment.

4.  The record evidence shows that the Veteran was not hospitalized over 21 days for treatment of ovarian cancer during the appeal period.

5.  The record evidence shows that the Veteran did not require surgical or other treatment necessitating convalescence for ovarian cancer during the appeal period.

6.  The record evidence shows that, prior to December 1, 2011, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and an intermittent periods of an inability to perform occupational tasks due to such symptoms as constant nightmares, flashbacks, intrusive thoughts, anger outbursts, irritability, isolation from others, and difficulty sleeping.

7.  The record evidence shows that, between December 1, 2011, and June 8, 2015, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.

8.  The record evidence shows that, effective June 9, 2015, the Veteran experiences occupational and social impairment with deficiencies in most areas as a result of her service-connected PTSD; there is no indication that she experiences total occupational and social impairment.

9.  The record evidence shows that, prior to June 11, 2015, the Veteran's headaches are not manifested by compensable disability.

10.  The record evidence shows that, effective June 11, 2015, the Veteran's headaches are manifested by very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Ovarian cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization over 21 days for ovarian cancer in 2008-2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.29 (2016). 

3.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for ovarian cancer in 2008-2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2016).
4.  The criteria for a disability rating greater than 30 percent prior to December 1, 2011, and greater than 50 percent for the period from December 1, 2011 and June 8, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

5.  The criteria for a 70 percent rating effective June 9, 2015, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

6.  The criteria for a compensable disability rating for headaches for the period prior to June 11, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2016).

7.  The criteria for a 50 percent rating effective June 11, 2015, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between ovarian cancer and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of her service-connected PTSD and service-connected headaches.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  With respect to the Veteran's claims for paragraph 29 benefits and paragraph 30 benefits, the Board observes that she seeks a temporary total disability rating based either on hospitalization over 21 days or surgical or other treatment requiring convalescence for a non-service-connected disability (ovarian cancer).  As explained below in greater detail, service connection is not warranted for ovarian cancer.  Accordingly, VA is not required to provide the Veteran with an examination to address either of these claims.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Ovarian Cancer

The Veteran contends that she incurred ovarian cancer during active service.  She specifically contends that in-service exposure to asbestos and/or paint fumes caused or contributed to her ovarian cancer.
Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because ovarian cancer is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for ovarian cancer.  As noted, the Veteran contends that she incurred ovarian cancer during active service, including as a result of in-service exposure to asbestos and/or paint fumes.  The record evidence does not support her assertions regarding in-service incurrence of ovarian cancer or an etiological link between ovarian cancer and active service.  For example, the Veteran's service treatment records show no complaints of or treatment for ovarian cancer at any time during active service.  It is undisputed that the Veteran was not diagnosed as having ovarian cancer until October 2008, almost 7 years after her service separation in December 2001.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The post-service evidence shows that, following her diagnosis of ovarian cancer in October 2008, the Veteran had a course of chemotherapy which treated this cancer successfully.  It also shows that there has been no reoccurrence of this cancer since she finished chemotherapy in 2009 and she remains in complete remission.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced ovarian cancer at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although there is evidence of ovarian cancer in 2008-2009 during the pendency of this appeal, it does not suggest an etiological relationship between ovarian cancer and active service.  Accordingly, the Board finds that service connection for ovarian cancer is not warranted on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304. 

The Veteran also is not entitled to service connection for ovarian cancer as due to in-service exposure to asbestos or paint fumes.  The record evidence does not support her assertions regarding in-service exposure to asbestos or an etiological relationship between her post-service ovarian cancer and active service or any incident of service, including as due to her alleged in-service exposure to asbestos and/or paint fumes.  The Board notes initially that the record evidence reasonably supports finding that the Veteran likely was exposed to paint fumes but not asbestos while on active service.  For example, the Veteran's available service treatment records show that, while onboard U.S.S. MOUNT WHITNEY in July 2001, a medical emergency was called and the medical corpsman responded to the forward mess decks of this ship to find the Veteran unconscious on the deck.  She had been painting a poorly ventilated area with thinner-based enamel and wore no respiratory protection equipment.  She reported feeling dizzy and leaving the area where she was painting and heading up to the mess decks where she lost consciousness.  The Veteran initially was flaccid, immobile, and unresponsive to painful stimuli.  Spontaneous respiration was present but snoring.  Her respiration improved with positioning and opening of her airway.  She was transported to the medical bay.  While there, she showed progressive improvement with fluids.  The assessment was hypoxia associated with volatile hydrocarbon inhalation.  The Veteran was observed overnight and then returned to full duty.

On outpatient treatment in August 2001, the Veteran complained that her nose was burning from fuel and paint.  The assessment was nasal irritation secondary to fume inhalation.

On a medical assessment dated in September 2001, she reported that she had been overwhelmed by paint fumes since her most recent physical examination in June 1999 and had to be revived by a medical corpsman after passing out due to the fumes.  The in-service examiner who reviewed this information related this to a syncopal episode and recommended a Physical Evaluation Board (PEB) due to paint intolerance.  At the Veteran's PEB later in September 2001, pelvic examination was within normal limits.  The PEB concluded that the Veteran was fit to continue on active duty.  An in-service clinical psychologist and psychiatrist subsequently advised the PEB that the Veteran should receive an administrative discharge due to PTSD which was not improving.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for ovarian cancer as due to in-service exposure to asbestos or paint fumes.  It shows instead that, after the Veteran's ovarian cancer was treated successfully with chemotherapy in 2008-2009, this disability has not reoccurred and is not related to her alleged in-service exposure to asbestos or her conceded in-service exposure to paint fumes.  These records demonstrate that the Veteran received regular routine follow-up outpatient monitoring for her successfully treated ovarian cancer.  For example, on VA outpatient treatment in January 2012, a history of Sertoli-Lydig Cell ovarian cancer diagnosed in October 2008 was noted.  The Veteran had a total abdominal hysterectomy/bilateral salpingo-oophorectomy in October 2008 "which showed a large complex mass."  Her uterus was normal.  She had 3 rounds of chemotherapy from December 2008 to February 2009.  "She has remained without recurrence of her ovarian cancer."  The assessment included ovarian cancer in complete remission with no evidence of recurrence per recent computerized tomography (CT) scan in October 2011.

On VA gynecological conditions Disability Benefits Questionnaire (DBQ) in June 2015, the Veteran reported being diagnosed as having ovarian cancer in 2010 and having no current symptoms.  The VA examiner confirmed that the Veteran had no current symptoms and did not require current treatment for a gynecological condition.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran's total abdominal hysterectomy in 2010 and complete removal of both ovaries were noted.  The VA examiner opined that it was at least as likely as not that the Veteran's reported in-service asbestos exposure caused her ovarian cancer.  The rationale was that a study had been published in July 2011 indicating that there was "a higher increase in ovarian cancer in women who had been exposed to asbestos."  The diagnosis was ovarian cancer diagnosed in 2010.  
In a January 2016 addendum to the June 2015 VA examination report, a different VA clinician opined that it was less likely than not that the Veteran's reported in-service exposure to paint fumes caused or contributed to her ovarian cancer.  The rationale for this opinion was that, although there were numerous risk factors for ovarian cancer, "there is little mention of the relationship between paint fumes and the development of ovarian cancer."  The rationale also was that a recent medical article had concluded that it was unlikely that exposure to paint fumes could cause ovarian cancer.

The Veteran's SSA records, received by VA in March 2016, consist largely of duplicate copies of her VA treatment records.

Having reviewed the record evidence, the Board finds it reasonable to infer that the Veteran likely was exposed to paint fumes while on active service aboard U.S.S. MOUNT WHITNEY.  Her service treatment records confirm that she lost consciousness as a result of exposure to paint fumes after painting in a poorly ventilated area without proper respiratory protection in July 2011 while onboard this U.S. Navy ship.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Thus, the Board also finds that her lay statements regarding in-service exposure to paint fumes to be credible because they are consistent with the facts and circumstances of her active service.  

Although the Board has conceded that the Veteran likely was exposed to paint fumes while on active service aboard U.S.S. MOUNT WHITNEY, the medical evidence does not support finding an etiological relationship between the Veteran's conceded in-service paint fumes exposure and her post-service ovarian cancer.  A VA clinician specifically opined in January 2016 that it was less likely than not that paint exposure (or paint fumes exposure) caused or contributed to the Veteran's ovarian cancer.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board concludes that, although the Veteran likely was exposed to paint fumes while on active service, such in-service exposure did not cause or contribute to her ovarian cancer.

Further, the Board concludes that the Veteran was not exposed to asbestos during active service.  First, the Board notes that neither the Veteran's service treatment records nor her service personnel records document any in-service asbestos exposure although the lack of contemporaneous records does not preclude granting service connection for ovarian cancer as due to asbestos exposure.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  As the AOJ has noted, however, the Veteran's military occupational specialty (MOS) of seaman in the U.S. Navy is among those specialties for which there is a minimal probability of in-service asbestos exposure.  Thus, the Board concludes that it is not reasonable to infer that the Veteran was exposed to asbestos while on active service and her lay statements to this effect are considered less than probative.  See Bastien, 599 F.3d at 1306.

The Board acknowledges here that the VA clinician who conducted the Veteran's June 2015 VA gynecological conditions DBQ opined that it was at least as likely as not that the Veteran's alleged in-service asbestos exposure caused or contributed to her ovarian cancer.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As noted above, there is no support for finding that the Veteran was exposed to asbestos while on active service.  Because it is based on what the Veteran reported regarding her alleged in-service asbestos exposure (which is not supported by a review of the record evidence), the Board finds that the June 2015 VA examiner's medical nexus opinion relating the Veteran's ovarian cancer to her reported in-service asbestos exposure is not probative.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, relating her ovarian cancer to active service or any incident of service, including as due to in-service asbestos exposure or paint fumes.  Thus, the Board finds that service connection for ovarian cancer as due to in-service exposure to asbestos or paint fumes also is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted elsewhere, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that her symptoms of ovarian cancer have been continuous since service.  She asserts that she continued to experience symptoms relating to ovarian cancer after she was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of ovarian cancer after service separation.  Further, the Board concludes that her assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of ovarian cancer since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while she now asserts that her disorder began in service, in the more contemporaneous medical history she gave at the service separation examination, she denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and her gynecological system was found to be normal clinically.  Her in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran filed VA disability compensation claims for service connection for a low back disorder, headaches, and for PTSD in January 2002, shortly after service separation, but did not claim service connection for ovarian cancer or make any mention of any relevant symptomatology.  She did not claim that symptoms of her disorder began in (or soon after) service until she filed her current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than her previous more contemporaneous in-service history and findings at service separation and the probative medical evidence showing no etiological link between ovarian cancer and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Temporary Total Disability Rating Claims

The Veteran contends that she is entitled to a temporary total disability rating for ovarian cancer based either on hospitalization over 21 days for treatment of this disability or because it required surgery or other treatment necessitating convalescence of at least 1 month.

Laws and Regulations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29 (2016).  A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2016).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Factual Background and Analysis

The Board finds that both of the Veteran's claims of entitlement to a temporary total disability rating based either on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with ovarian cancer in 2008-2009 must be denied as a matter of law.  It is undisputed that the Veteran is seeking a temporary total disability rating based either on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence for non-service-connected ovarian cancer which was diagnosed in October 2008 and treated successfully with chemotherapy from approximately December 2008 until February 2009.  As outlined above, the Board denied the Veteran's service connection claim for ovarian cancer, including as due to in-service exposure to asbestos or paint fumes. 

The evidence does not show, nor does the Veteran contend, that she was hospitalized over 21 days during the appeal period for treatment of a service-connected disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See generally 38 C.F.R. §§ 4.29, 4.30 (2016).  The Board observes here that the fundamental prerequisite for prosecuting a temporary total disability rating claim successfully under either § 4.29 or § 4.30 is the existence of a service-connected disability for which the Veteran seeks a temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence.  The Veteran has not met that fundamental prerequisite in this appeal for either of her temporary total disability rating claims.  She also has not identified or submitted any evidence, to include a medical nexus, demonstrating that she is entitled to a temporary total temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment of a service-connected disability necessitating convalescence.  In summary, the Board finds that both of the Veteran's claims of entitlement to a temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with ovarian cancer in 2008-2009 must be denied as a matter of law.  See also Sabonis v. Brown, 6 Vet. App. 426 (1994).




Increased Rating Claims

The Veteran finally contends that her service-connected PTSD and headaches have worsened.  She specifically contends that these disabilities are totally disabling and preclude her employment.  As noted in the Introduction, the AOJ granted a TDIU claim effective December 1, 2001, in an April 2016 rating decision.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of her service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective February 20, 2009, and as 50 percent disabling effective December 1, 2011, through June 10, 2015, and as 70 percent disabiling, effective June 11, 2015, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  See 38 C.F.R. § 4.130, DC 9411 (2016).  A 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.  The Board also recognizes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran's service-connected headaches currently are evaluated as zero percent disabling prior to June 11, 2015, and as 30 percent disabling thereafter by analogy to 38 C.F.R. § 4.124a, DC 8100 (migraines).  A 10 percent rating is assigned under DC 8100 for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.")

Factual Background and Analysis

The Board finds that the evidence supports granting a 70 percent rating effective June 9, 2015, for PTSD.  The Board notes initially that, despite the Veteran's assertions to the contrary, the record evidence does not indicate that her service-connected PTSD is more disabling than currently evaluated prior to this date.  For example, on VA examination in September 2009, the Veteran's complaints included constant nightmares, flashbacks, and intrusive thoughts.  The Veteran stated that these problems led to her experiencing anger outbursts, irritability, and isolation from others.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran also reported sleeping only 2 hours a night with nightmares 4 out of 7 nights.  She was divorced and had a good but difficult relationship with her kids.  Mental status examination of the Veteran showed orientation within normal limits, appropriate appearance, hygiene, and behavior, good eye contact, reported little motivation to get out of bed most days, communication, speech, and concentration within normal limits, reported panic attacks once a week, no suspiciousness, delusions, hallucinations, or obsessions, appropriate thought processes, memory within normal limits, and no suicidal or homicidal ideation.  The VA examiner stated that the Veteran experienced occasional interference in her activities of daily living due to lack of motivation and difficulty establishing and maintaining effective work/school and social relationships because she only socialized with her kids.  The Veteran's GAF score was 53, indicating moderate symptoms.  The Axis I diagnosis was PTSD.

On VA social work assessment in October 2011, the Veteran reported that she was living with her parents in their home with her 2 children.   She also reported having no personal life and living only to care for her children.  Mental status examination of the Veteran showed full orientation, appropriately dressed, adequately groomed, missing front teeth, low and soft speech with slight mumbling, tearfulness at times, no mania/hypomania, no flight of ideas or looseness of associations or delusions, no suicidal or homicidal ideation or auditory or visual hallucinations, and grossly intact memory.  The Veteran's GAF score was 55, indicating moderate symptoms.  Although the Veteran reported current suicidal ideation, she denied any plan and the VA social worker concluded that her suicide risk was low.  The Axis I diagnoses included PTSD.  

The record evidence shows that, prior to December 1, 2011, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and an intermittent periods of an inability to perform occupational tasks (i.e., a 30 percent rating under DC 9411) due to such symptoms as constant nightmares, flashbacks, intrusive thoughts, anger outbursts, irritability, isolation from others, and difficulty sleeping (as noted on VA examination in September 2009).  See 38 C.F.R. § 4.130, DC 9411 (2016).  The Veteran herself reported that she only experienced panic attacks once a week at this VA examination.  Although the September 2009 VA examiner found that the Veteran experienced occasional interference in her activities of daily living due to lack of motivation and difficulty establishing and maintaining effective work/school and social relationships because she only socialized with her kids, there is no indication that the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment (i.e, a 50, 70, or 100 percent rating under DC 9411) such that an increased rating is warranted prior to December 1, 2011.  The Veteran's GAF scores obtained in September 2009 and in October 2011 indicated the presence of only moderate PTSD symptomatology.  In other words, the record evidence indicates that, prior to December 1, 2011, the Veteran's service-connected PTSD is manifested by symptoms particular to a 30 percent rating under DC 9411.  The record evidence also does not suggest that the Veteran experiences PTSD symptoms of similar frequency, severity, and duration as are required for a disability rating greater than 30 percent under DC 9411 prior to December 1, 2011.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to a disability rating greater than 30 percent prior to December 1, 2011, for PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 30 percent prior to December 1, 2011, for PTSD have not been met.

The Veteran also is not entitled to a disability rating greater than 50 percent between December 1, 2011, and June 9, 2015, for PTSD.  The Board acknowledges that, on VA PTSD examination on December 1, 2011, the symptomatology associated with the Veteran's service-connected PTSD had worsened such that a higher 50 percent rating is warranted for this disability on that date.  See 38 C.F.R. § 4.130, DC 9411 (2016).  For example, at this VA examination, the Veteran's complaints included anxiety around strangers and crowds.  She stated that she could not sit in the stands at her son's football games and had to walk around and stand on the sidelines.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  The VA clinician concluded that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Axis I diagnosis was chronic PTSD.

The Board again acknowledges that the Veteran's service-connected PTSD had worsened on VA examination on December 1, 2011, and is manifested by symptoms particular to the higher 50 percent rating assigned for this disability effective on that date.  The December 2011 VA clinician specifically found that the symptomatology associated with the Veteran' s service-connected PTSD demonstrated occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411.  The record evidence does not suggest, however, that the Veteran experiences PTSD symptoms of similar frequency, severity, and duration as are required for a disability rating greater than 50 percent under DC 9411 between December 1, 2011, and June 9, 2015.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to a disability rating greater than 50 percent between December 1, 2011, and June 8, 2015, for PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent between December 1, 2011, and June 8, 2015, for PTSD have not been met.

In contrast, the Veteran is entitled to a higher 70 percent rating effective June 9, 2015, for PTSD.  VA PTSD DBQ conducted on June 9, 2015, clearly shows that the symptomatology attributable to the Veteran's service-connected PTSD had worsened.  For example, the Veteran complained at this examination that she did not want to wake up and find that she had lost control and hurt someone.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  This examiner stated that the Veteran experienced mood instability and flashbacks as a result of her PTSD.  The Veteran reported treating her PTSD with a variety of medications and sporadically attending counseling.  Mental status examination of the Veteran showed a depressed mood, anxiety, chronic sleep impairment, significant obesity, unkempt, unhygienic, alert and well oriented, reported extreme fluctuations of mood and difficulty inhibiting aggression, no suicidal ideation, reported historical homicidal ideation but no plan, spontaneous thought flow and basically linear thought form but "[s]he tends to bounce from subject to subject and provides extraneous tangential detail," a reported tendency "to take extreme chances," anger, violence, mood swings, and emotional numbness.  The VA examiner stated, "Both PTSD and  bipolar disorder in the manic stage contribute to anger, aggression, and mood instability."  This examiner also stated that he could not separate the Veteran's PTSD and bipolar disorder and their respective effects.  The Axis I diagnoses were PTSD and bipolar I disorder, mixed-type.  

As noted elsewhere, the Veteran's SSA records, received by VA in March 2016, consist largely of duplicate copies of her VA treatment records.  The Veteran receives Social Security Disability for affective/mood disorders.

The Veteran has asserted that her service-connected PTSD symptomatology is more disabling than currently evaluated.  The record evidence supports her assertions, at least effective June 9, 2015.  On VA examination on June 9, 2015, the Veteran was depressed, unkempt, unhygienic, anxious, experienced chronic sleep impairment, and reported extreme fluctuations of mood and difficulty inhibiting aggression.  The VA examiner noted that, although the Veteran had spontaneous thought flow and basically linear thought form, her thoughts also were tangential and unfocused.  The Veteran reported a tendency "to take extreme chances," anger, violence, mood swings, and emotional numbness.  The VA examiner concluded that the Veteran's service-connected PTSD and non-service connected bipolar disorder "in the manic stage contribute to anger, aggression, and mood instability" and could not separate the respective effects of these mental health diagnoses.  Because the June 2015 VA examiner could not separate the impairment due to the Veteran's service-connected PTSD from the impairment due to her non-service-connected bipolar disorder, the Board must attribute all of the Veteran's mental health symptoms to her service-connected PTSD.  See Mittleider, 11 Vet. App. at 181.  In other words, the evidence indicates that, effective June 9, 2015, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2016).  The evidence does not indicate, however, that the Veteran experienced total occupational and social impairment as of June 9, 2015, due to her service-connected PTSD such that a disability rating greater than 70 percent is warranted as of this date.  Id.  Nor does the record evidence suggest that the Veteran experiences PTSD symptoms of similar frequency, severity, and duration as are required for a disability rating greater than 70 percent under DC 9411 effective June 9, 2015.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating effective June 9, 2015, for PTSD have been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable disability rating prior to June 11, 2015, for headaches.  The Veteran essentially contends that she experienced significant compensable disability due to her service-connected headaches throughout the appeal period.  The record evidence does not support her assertions.  It shows instead that, prior to June 11, 2015, the Veteran did not experience compensable disability as a result of her service-connected headaches.  For example, on VA examination in April 2009, the Veteran's complaints included light-sensitive headaches which occurred 4 times a week, lasted for 3 hours at a time, and required her to stay in bed.  Her headaches consisted of pounding, nausea, and light and sound sensitivity.  When her headaches occurred, the Veteran had to go to a dark room and lay down.  The diagnoses included tension headaches per the Veteran's history and because she took Excedrin over-the-counter.

On VA headaches (including migraine headaches) DBQ in August 2012, the Veteran complained of headaches.  She took Excedrin to treat her headaches.  Her reported headache symptoms were pulsating or throbbing head pain, pain on both sides of the head, and neck tightness.  No non-headache symptoms were reported, including light or sound sensitivity.  Her typical head pain lasted 1-2 days and occurred on both sides of the head.  The Veteran did not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  The diagnosis was tension headaches.

The record evidence shows that, prior to June 11, 2015, the Veteran's service-connected headaches were not manifested by compensable disability.  Although the Veteran reported on VA examination in April 2009 that she experienced light-sensitive headaches which occurred 4 times a week, lasted for 3 hours at a time, and required her to stay in bed, this examination did not show that she experienced at least characteristic prostrating attacks of migraine headaches averaging one in 2 months over a period of several months (i.e., at least a 10 percent rating under DC 8100) such that a compensable disability is warranted for the Veteran's service-connected headaches prior to June 11, 2015.  See 38 C.F.R. § 4.124a, DC 8100 (2016).  Similarly, the August 2012 VA examiner specifically found that the Veteran did not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  This finding again suggests that, prior to June 11, 2015, the Veteran did not experience compensable disability due to her service-connected headaches.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating her entitlement to a compensable disability rating prior to June 11, 2015, for headaches.  Thus, the Board finds that the criteria for a compensable disability rating prior to June 11, 2015, for headaches have not been met.

The Board finally finds that the evidence supports assigning a higher 50 percent rating effective June 11, 2015, for the Veteran's service-connected headaches.  The Board acknowledges here that VA examination on June 11, 2015, demonstrated that the symptomatology associated with the Veteran's service-connected headaches had worsened.  For example, the Veteran was diagnosed as having migraine headaches, including migraine variants, for the first time on VA examination on June 11, 2015.  The Veteran reported experiencing constant head pain and pulsating or throbbing head pain as a result of her headaches.  She also reported experiencing multiple non-headache symptoms associated with her headaches, including nausea, vomiting, sensitivity to light, and changes in vision.  The Veteran's headaches lasted more than 2 days at a time and were located on the left side of her head.  The VA examiner noted that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once a month.  Significantly, the VA examiner also noted that the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain.  This examiner noted further that the Veteran was unable to function during a migraine and could not work until the headache subsided.  The diagnosis was migraine including migraine variants which represented a progression of the Veteran's prior diagnosis of tension headaches.  These findings on VA examination on June 11, 2015, persuasively suggest that the Veteran's service-connected headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (i.e., a 50 percent rating under DC 8100).  See 38 C.F.R. § 4.124a, DC 8100.  Thus, the Board finds that the criteria for a 50 percent rating effective June 11, 2015, for headaches have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for her service-connected PTSD or headaches.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that she is entitled to extraschedular consideration for her service-connected PTSD or headaches.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for her service-connected PTSD or headaches is not reasonably raised by a review of the record.  As discussed above, the record evidence does not show that the Veteran's PTSD symptomatology worsened prior to June 9, 2015, such that increased ratings are warranted prior to that date.  And the moderately severe disability due to service-connected PTSD since June 9, 2015, warranted the assignment of a 70 percent rating effective on that date.  As also discussed above, the evidence does not indicate that the Veteran experienced compensable disability due to service-connected headaches prior to June 11, 2015.  The severe disability due to service-connected headaches since June 11, 2015, warranted the assignment of a 50 percent rating effective on that date.  In other words, the staged scheduler ratings currently assigned for the Veteran's service-connected PTSD and service-connected headaches, including the increased ratings assigned in this decision, are supported by the medical evidence demonstrating the symptomatology attributable to each of these disabilities during the relevant time periods in this appeal.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.



ORDER

Entitlement to service connection for ovarian cancer, to include as secondary to exposure to paint fumes and/or asbestos, is denied.

Entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospitalization over 21 days for ovarian cancer is denied.

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for ovarian cancer is denied.

Entitlement to a disability rating for PTSD greater than 30 percent prior to December 1, 2011, and greater than 50 percent for the period from December 1, 2011, and June 8, 2015 is denied.

Entitlement to a 70 percent rating effective June 9, 2015, for PTSD is granted.

Entitlement to a compensable disability rating for headaches for the period prior to June 11, 2015 is denied. 

Entitlement to a 50 percent rating effective June 11, 2015, for headaches (previously characterized as tension headaches) is granted.


REMAND

The Veteran contends that her service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine) and service-connected left leg sciatica are both more disabling than currently evaluated.  As noted in the Introduction, the Veteran also essentially contends that a rating reduction from 40 percent to 20 percent effective December 16, 2011, for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease (previously characterized as degenerative disc disease of the thoracolumbar spine) was improper.  Having reviewed the record evidence, the Board finds that additional development is required before these claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claims for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, and for left leg sciatica, the Board notes that, following the October 2014 remand, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the spine and left leg, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  

Unfortunately, a review of the Veteran's most recent VA examinations for the spine and for the left leg/hip conducted in July 2015 shows that neither of these examination reports complies with the new requirements outlined by the Court in Correia.  For example, although the July 2015 VA hip and thigh conditions Disability Benefits Questionnaire (DBQ) contains range of motion testing for both the service-connected left leg/hip and the non-service-connected right leg/hip (i.e., the opposite undamaged joint), there is no indication of whether the range of motion testing was active or passive.  Similarly, the July 2015 VA back (thoracolumbar spine) conditions DBQ does not indicate whether the range of motion testing of the Veteran's thoracolumbar spine was active or passive.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of her service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, and left leg sciatica.

The Board finally notes that, because the Veteran's increased rating claim for a thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, is being remanded for additional development, and because adjudication of this claim may impact adjudication of her rating reduction claim for a thoracolumbar spine disability, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the Veteran's rating reduction claim for a thoracolumbar spine disability must be deferred.  

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for her service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease, and/or for her service-connected left leg sciatica in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected thoracolumbar spine disability, to include degenerative disc disease and degenerative joint disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with range of motion measurements.  The Veteran should be asked to provide a complete medical history, if possible.

3.  Schedule the Veteran for an updated examination to determine the current nature and severity of her service-connected left leg sciatica.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (the right leg/hip).  The Veteran should be asked to provide a complete medical history, if possible.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


